DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 12/02/2019. Claims 1-13 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 12/02/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Claim Objections
Claims 3-4 are objected to because of the following informalities:
In Claim 3, “The optimal-route generating system Claim 1” should read “The optimal-route generating system according to Claim 1.”
In Claim 4, “The optimal-route generating system Claim 2” should read “The optimal-route generating system according to Claim 2.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claim 1:
“a route candidate generator configured to generate a plurality of route candidates” and
“an optimal route generator configured to generate the optimal route.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶¶ 26-27: “an aircraft 100 includes a flight controller 110, a flight mechanism 120, and an optimal-route generating system 1. The optimal-route generating system 1 includes an information acquiring unit 10, a storage unit 20, a route candidate generator 30, and an optimal route generator 40. The flight controller 110 and the optimal-route generating system 1 include one or more processors and one or more storage media”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13:
The term "unlikely" in claims 1 and 13 is a relative term which renders the claim indefinite. The term "unlikely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This leads to indefiniteness regarding the route candidate colliding with another object. For examination purposes, the limitation has been interpreted to mean that the route is selected so that the first craft maintains a certain amount of separation from either the ground or the target. However, further clarification is required.
	Regarding claims 2-12:
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Step 1: Claims 1 and 13 are directed towards systems for generating an optimal route for achieving a predetermined state relative to a target.
Step 2A, prong 1: Claims 1 and 13 recite the abstract concept of generating an optimal route for achieving a predetermined state relative to a target. This abstract idea is described at least in claims 1 and 13 by the mental process steps of generating a plurality of route candidates by changing the acceleration of a first craft and generating the optimal route by selecting a route candidate with an optimal evaluation result. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally generating the route candidates and selecting the optimal route candidate with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1 and 13, other than reciting “a route candidate generator,” “an optimal route generator,” and “circuitry,” nothing in the steps of generating the route candidates and selecting an optimal route candidate precludes the idea from practically being performed in the human mind. For 
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a route candidate generator and an optimal route generator which are generic computer components (see specification ¶¶ 25-27 and FIG. 1) that are simply employed as tools to perform the generating and selecting portions of the abstract idea (see MPEP 2106.05(f)). 
Claim 13 recites circuitry which is a generic computer component (see specification ¶¶ 8, 25-27, and FIG. 1) that is simply employed as a tool to perform the generating and selecting portions of the abstract idea (see MPEP 2106.05(f)). 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1 and 13 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1 and 13 are not patent-eligible.
Regarding claims 2-12:
The dependent claims recite further mental process steps such as performing a calculation process for each of three-dimensional directions, selecting a route candidate on which a total amount of work used for acceleration and a resistance loss does not exceed the thrust performance in all segments of the route candidate, calculating this total amount of work and resistance loss, correcting the position and speed for a segment of a route candidate, and selecting a route candidate with the longest time to collision. Nothing in any of these steps precludes the abstract idea from being performed in the human mind with the help of pen and paper, and so these steps fall into the mental processes grouping of abstract 
Dependent claims 2-12 only recite limitations further defining the mental process. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-12 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawhill et al. (US 2012/0191333 A1), hereinafter Sawhill.
Regarding claim 1:
		Sawhill discloses the following limitations:
“An optimal-route generating system configured to generate an optimal route for achieving a predetermined state relative to a target.” (See at least Sawhill ¶¶ 256 and 267, which disclose a system and method of generating “optimum as well as optional (sub-optimum) choices of routing, altitude, and speed” for an aircraft fleet. “These trajectories may be produced to satisfy multiple constraints, including customer-required destination time-of-arrival, minimized time-of-flight, optimized fuel burn (and carbon), and optimum Direct Operating Cost (DOC). These trajectories may be de-conflicted within an operator's fleet and the available regional air traffic flow data.”
“the optimal-route generating system comprising: a route candidate generator configured to generate a plurality of route candidates for allowing a first craft to reach a predetermined state relative to the target after a predetermined elapsed time period from a current state of the first craft by changing the acceleration of the first craft among a current position, speed, and acceleration of the first craft.” (See at least Sawhill ¶¶ 198-200, which disclose incrementally moving “Control Points” toward “Target Points” by “[changing] the acceleration of a Control Point in some specified direction, causing it to eventually arrive there.” These paragraphs also disclose that after “a Target Point is calculated, it is handed off to the general dynamical functionality for actual movement of the Control Points (change their positions and velocities) according to multiple forces acting simultaneously on each Control Point.” When the system makes trajectory modifications, it considers the modifications to happen at a time t relative to the flight time.)
“and an optimal route generator configured to generate the optimal route by selecting a route candidate with an optimal evaluation result on a basis of an evaluation function from among route candidates, included in the plurality of generated route candidates, not deviating from a predetermined limitation and unlikely to collide with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35, 212, and 230-232, which disclose that a “trajectory manager 582 identifies pairs of conflicting trajectories by determining the separation distance between the trajectory of an aircraft and the trajectories of the other aircraft within the airspace. If the separation distance between the trajectory of an aircraft and a particular trajectory of another aircraft within the airspace is less than a predetermined separation minima associated with the airspace model, the trajectory manager 582 identifies the two trajectories as conflicting.” The “predetermined separation minima” and “another aircraft” read on the “predetermined limitation” and the “target” recited in the claim limitation, respectively.)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the route being “unlikely to collide with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 2:
Sawhill discloses the “optimal-route generating system according to Claim 1,” and further discloses “wherein the route candidate generator generates the plurality of route candidates by changing the elapsed time period in addition to the acceleration.” (See at least Sawhill ¶¶ 28, 31, 170, and 199-200, which disclose that the elapsed flight time is variable that can be changed when generating the route candidates. As explained above regarding claim 1, these paragraphs also disclose that the system can change the acceleration when generating the route candidates.)
Regarding claim 9:
Sawhill discloses the “optimal-route generating system according to Claim 1,” and further discloses “wherein if each of the generated route candidates deviates from the predetermined limitation, the optimal route generator generates the route candidate again by correcting either one of the position and the speed in a segment where a deviation from the limitation has occurred to either one of a predetermined position and a predetermined speed.” (See at least Sawhill ¶¶ “separation violation” occurs, a “Control Point” can be moved to solve the conflict. “Note that both location and velocity can be affected.”)
	Regarding claim 10:
Sawhill discloses the “optimal-route generating system according to Claim 2,” and further discloses “wherein if each of the generated route candidates deviates from the predetermined limitation, the optimal route generator generates the route candidate again by correcting either one of the position and the speed in a segment where a deviation from the limitation has occurred to either one of a predetermined position and a predetermined speed.” (See at least Sawhill ¶¶ 45, 176, and 201, which disclose that if a “separation violation” occurs, a “Control Point” can be moved to solve the conflict. “Note that both location and velocity can be affected.”)
Regarding claim 13:
		Sawhill discloses the following limitations:
“An optimal-route generating system configured to generate an optimal route for achieving a predetermined state relative to a target.” (See at least Sawhill ¶¶ 256 and 267, which disclose a system and method of generating “optimum as well as optional (sub-optimum) choices of routing, altitude, and speed” for an aircraft fleet. “These trajectories may be produced to satisfy multiple constraints, including customer-required destination time-of-arrival, minimized time-of-flight, optimized fuel burn (and carbon), and optimum Direct Operating Cost (DOC). These trajectories may be de-conflicted within an operator's fleet and the available regional air traffic flow data.”)
“the optimal-route generating system comprising circuitry configured to generate a plurality of route candidates for allowing a first craft to reach a predetermined state relative to the target after a predetermined elapsed time period from a “Control Points” toward “Target Points” by “[changing] the acceleration of a Control Point in some specified direction, causing it to eventually arrive there.” These paragraphs also disclose that after “a Target Point is calculated, it is handed off to the general dynamical functionality for actual movement of the Control Points (change their positions and velocities) according to multiple forces acting simultaneously on each Control Point.” When the system makes trajectory modifications, it considers the modifications to happen at a time t relative to the flight time.)
“and generate the optimal route by selecting a route candidate with an optimal evaluation result on a basis of an evaluation function from among route candidates, included in the plurality of generated route candidates, not deviating from a predetermined limitation and unlikely to collide with another object including either one of a ground and the target.” (See at least Sawhill ¶¶ 35, 212, and 230-232, which disclose that a “trajectory manager 582 identifies pairs of conflicting trajectories by determining the separation distance between the trajectory of an aircraft and the trajectories of the other aircraft within the airspace. If the separation distance between the trajectory of an aircraft and a particular trajectory of another aircraft within the airspace is less than a predetermined separation minima associated with the airspace model, the trajectory manager 582 identifies the two trajectories as conflicting.” The “predetermined separation minima” and “another aircraft” read on the 
Note that under the broadest reasonable interpretation (BRI) of claim 13, consistent with the specification, the route being “unlikely to collide with another object including either one of a ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill as applied to claims 1-2 above, and further in view of the journal article “Trajectory Planning Algorithm Based on Quaternion for 6-DOF Aircraft Wing Automatic Position and Pose Adjustment Method” by Yongguo et al., hereinafter Yongguo.
	Regarding claim 3:
Sawhill discloses the “optimal-route generating system [according to] Claim 1,” and further discloses “wherein the route candidate generator generates the route candidates by performing a calculation process for each of three-dimensional directions.” (See at least Sawhill ¶¶ 31, 48, and 84, which disclose that the system considers “a plurality of trajectories, each trajectory representing a trajectory to be flown by an aircraft within the airspace model, wherein each trajectory is characterized by a continuous one-dimensional curve of finite length embedded in five-dimensional space-time to find by three spatial dimensions and two time dimensions.”)
Sawhill does not specifically disclose “the calculation process comprising calculating a coefficient p3 in a term of t3, a coefficient p4 in a term of t4, and a coefficient p5 in a term of t5, in a case where the position of the first craft is expressed with a quintic function of time t, on a basis of the elapsed time period, the position, the speed, and the acceleration in the current state of the first craft, and the position, the speed, and the acceleration when the predetermined state relative to the target is reached.” However, Yongguo does teach this limitation. (See at least Yongguo p. 711, section 7.1, which disclose using the quintic polynomial reproduced below as the trajectory function for an aircraft:

    PNG
    media_image1.png
    42
    391
    media_image1.png
    Greyscale

This section also discloses that the constraining conditions a0 to a5 can be considered with the equation reproduced below, “where te is the adjusting time, f(0) and f(te) are the initial, target position and pose expressed by Euler angles, respectively.”)

    PNG
    media_image2.png
    250
    469
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by calculating a trajectory function using the quintic function of time reproduced above as taught by Yongguo, because this modification allows the system to “solve intermediate position and pose between the initial and target position and pose during the adjustment process” when planning the optimal trajectory. (See at least Yongguo p. 711, section 7.1, first paragraph.)
	Regarding claim 4:
Sawhill discloses the “optimal-route generating system [according to] Claim 2,” and further discloses “wherein the route candidate generator generates the route candidates by performing a calculation process for each of three-dimensional directions.” (See at least Sawhill ¶¶ 31, 48, and 84, which disclose that the system considers “a plurality of trajectories, each trajectory representing a trajectory to be flown by an aircraft within the airspace model, wherein each trajectory is characterized by a continuous one-dimensional curve of finite length embedded in five-dimensional space-time to find by three spatial dimensions and two time dimensions.”)
Sawhill does not specifically disclose “the calculation process comprising calculating a coefficient p3 in a term of t3, a coefficient p4 in a term of t4, and a coefficient p5 in a term of t5, in a case where the position of the first craft is expressed with a quintic function of time t, on a basis of the elapsed time period, the position, the speed, and the acceleration in the current state of the first craft, and the position, the speed, and the acceleration when the predetermined state relative to the target is reached.” However, Yongguo does teach this limitation. (See at least Yongguo p. 711, section 7.1, which disclose using the quintic polynomial reproduced below as the trajectory function for an aircraft:

    PNG
    media_image1.png
    42
    391
    media_image1.png
    Greyscale

This section also discloses that the constraining conditions a0 to a5 can be considered with the equation reproduced below, “where te is the adjusting time, f(0) and f(te) are the initial, target position and pose expressed by Euler angles, respectively.”)

    PNG
    media_image2.png
    250
    469
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by calculating a trajectory function using the quintic function of time reproduced above as taught by Yongguo, because this modification allows the system to “solve intermediate position and pose between the initial and target position and pose during the adjustment process” when planning the optimal trajectory. (See at least Yongguo p. 711, section 7.1, first paragraph.)
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill as applied to claims 1-2 above, and further in view of Dacre-Wright et al. (US 2018/0276999 A1), hereinafter Dacre-Wright, and Cheatham, III et al. (US 2018/0016027 A1), hereinafter Cheatham.
Regarding claim 5:
Sawhill discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which a total amount of work used for accelerating the first craft… does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Dacre-Wright does teach this limitation. (See at least Dacre-Wright ¶¶ 78-79, 85, and 101-110, which disclose choosing a trajectory length for an aircraft based on an evaluation of whether the required thrust exceeds the capacities of the aircraft. This evaluation involves determining whether a trajectory length is insufficient, and then reducing the required energy and allowing for stabilization of the speed of the aircraft by changing this trajectory length 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by choosing a trajectory length for an aircraft based on an evaluation of the required thrust as taught by Dacre-Wright, because this modification ensures that the “capacities of the aircraft” are not exceeded, and that the aircraft does not accelerate excessively. (See at least Dacre-Wright ¶ 102.)
Sawhill in combination with Dacre-Wright does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which… a resistance loss does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Cheatham does teach this limitation. (See at least Cheatham ¶¶ 182-184, 187, 198, 222, and 233, which disclose an aircraft system that determines a drag coefficient for the segments of a mission route, and then reconfigures the mission route if the drag coefficient and/or other mission parameters would exceed the capabilities of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill in combination with Dacre-Wright by considering whether the drag coefficient and other mission parameters would exceed the capabilities of the aircraft when configuring the mission route as taught by Cheatham, because this modification can be used to optimize the route by analyzing a cost balance that “can involve tradeoffs between faster speed to shorten trip time (allowing more missions) at the expense of higher drag (consuming more energy).” (See at least Cheatham ¶ 222.)
	Regarding claim 6:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by choosing a trajectory length for an aircraft based on an evaluation of the required thrust as taught by Dacre-Wright, because this modification ensures that the “capacities of the aircraft” are not exceeded, and that the aircraft does not accelerate excessively. (See at least Dacre-Wright ¶ 102.)
Sawhill in combination with Dacre-Wright does not specifically disclose “wherein the optimal route generator selects, as a candidate for the optimal route, a route candidate on which… a resistance loss does not exceed thrust performance of the first craft in all segments of the route candidate.” However, Cheatham does teach this limitation. (See at least Cheatham ¶¶ 182-184, 187, 198, 222, and 233, which disclose an aircraft system that determines a drag coefficient for the segments of a mission route, and then reconfigures the mission route if the drag coefficient and/or other mission parameters would exceed the capabilities of the aircraft.)
“can involve tradeoffs between faster speed to shorten trip time (allowing more missions) at the expense of higher drag (consuming more energy).” (See at least Cheatham ¶ 222.)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill as applied to claims 1-2 above, and further in view of Hunkel (US 2020/0039638 A1), hereinafter Hunkel.
Regarding claim 7:
Sawhill discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein the optimal route generator calculates a total amount of work used for accelerating the first craft and a resistance loss in all segments of each route candidate as an evaluation result on the basis of the evaluation function.” However, Hunkel does teach this limitation. (See at least Hunkel ¶¶ 14, 35-36, 47, and 52, which disclose a simulation model for an aircraft that uses a system of equations in which a balance of moments and “a balance of force, in particular of lift, weight forces, mass forces, thrust and resistance is formed and translational and rotational accelerations of the aircraft are formed from this.” The simulation model is used to determine whether there is a “model error correction term exceeding predetermined interval limits.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by implementing a simulation model that forms a balance of several forces, thrust, and “correcting at least one model error, monitoring the variation of the at least one model error correction term and, on detecting a one-time or repeated instance of the model error correction term exceeding predetermined interval limits, sending a warning signal to the control and monitoring unit, and issuing a warning to a control and monitoring unit that is connected to the computing unit on receiving a warning signal, continuously displaying flight status data of the aircraft that are transmitted by a status transmission unit disposed in the relevant aircraft and changing a control mode of the aircraft to direct control by the user by sending a corresponding switching command to a communication unit disposed in the aircraft.” (See at least Hunkel ¶ 36.)
	Regarding claim 8:
Sawhill discloses the “optimal-route generating system according to Claim 2,” but does not specifically disclose “wherein the optimal route generator calculates a total amount of work used for accelerating the first craft and a resistance loss in all segments of each route candidate as an evaluation result on the basis of the evaluation function.” However, Hunkel does teach this limitation. (See at least Hunkel ¶¶ 14, 35-36, 47, and 52, which disclose a simulation model for an aircraft that uses a system of equations in which a balance of moments and “a balance of force, in particular of lift, weight forces, mass forces, thrust and resistance is formed and translational and rotational accelerations of the aircraft are formed from this.” The simulation model is used to determine whether there is a “model error correction term exceeding predetermined interval limits.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by implementing a simulation model that forms a balance of several forces, thrust, and “correcting at least one model error, monitoring the variation of the at least one model error correction term and, on detecting a one-time or repeated instance of the model error correction term exceeding predetermined interval limits, sending a warning signal to the control and monitoring unit, and issuing a warning to a control and monitoring unit that is connected to the computing unit on receiving a warning signal, continuously displaying flight status data of the aircraft that are transmitted by a status transmission unit disposed in the relevant aircraft and changing a control mode of the aircraft to direct control by the user by sending a corresponding switching command to a communication unit disposed in the aircraft.” (See at least Hunkel ¶ 36.)
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhill as applied to claims 1-2 above, and further in view of Lee et al. (US 2019/0039613 A1), hereinafter Lee.
	Regarding claim 11:
Sawhill discloses the “optimal-route generating system according to Claim 1,” but does not specifically disclose “wherein if any of the generated route candidates is a route on which the first craft flying along the route candidate collides with another object comprising either one of the ground and the target, the optimal route generator selects a route candidate with a longest time to the collision.” However, Lee does teach this limitation. (See at least Lee ¶¶ 8, 44, 83, and 108, which disclose a vehicle system that selects a candidate route by “estimating, for each of the candidate routes, a collision probability of the vehicle colliding with the at least one nearby vehicle, and selecting, to be a new traveling route of the vehicle, a candidate route having a lowest collision probability, from among the candidate routes.” These paragraphs also disclose that the system “estimates the collision probability for the candidate route based on a distance between the nearby vehicle and the user vehicle along the candidate route, or a time to collision (TTC).” This “nearby vehicle” reads on the “target” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, the route candidate colliding “with another object comprising either one of the ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by considering the time to collision in the collision probability for each candidate route as taught by Lee, because this modification helps the system to select the candidate route with the lowest probability of collision, which minimizes the risk involved with the chosen route. (See at least Lee ¶ 83.)
	Regarding claim 12:
Sawhill discloses the “optimal-route generating system according to Claim 2,” but does not specifically disclose “wherein if any of the generated route candidates is a route on which the first craft flying along the route candidate collides with another object comprising either one of the ground and the target, the optimal route generator selects a route candidate with a longest time to the collision.” However, Lee does teach this limitation. (See at least Lee ¶¶ 8, 44, 83, and 108, which disclose a vehicle system that selects a candidate route by “estimating, for each of the candidate routes, a collision probability of the vehicle colliding with the at least one nearby vehicle, and selecting, to be a new traveling route of the vehicle, a candidate route having a lowest collision probability, from among the candidate routes.” These paragraphs also disclose that the system “estimates the collision probability for the candidate route based on a distance between the nearby vehicle and the user vehicle along the candidate route, or a time to collision (TTC).” This “nearby vehicle” reads on the “target” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 12, consistent with the specification, the route candidate colliding “with another object comprising either one of the ground and the target” is treated as an alternative limitation. The applicant has elected to use “either one of… and” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “the target” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft trajectory management system disclosed by Sawhill by considering the time to collision in the collision probability for each candidate route as taught by Lee, because this modification helps the system to select the candidate route with the lowest probability of collision, which minimizes the risk involved with the chosen route. (See at least Lee ¶ 83.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Stoschek et al. (US 2020/0166956 A1) was not referenced in the prior art rejections, it is still relevant to applicant’s disclosure, because it teaches a system for aircraft flying as part of a fleet. The system can select an escape path if a collision is predicted to occur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662